Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2021 has been entered.
Previously presented claims 3, 6, 12-13, and 21-23, are pending and under consideration by the Examiner.
	Claims 1-2, 4-5, 7-11, and 14-20 have been canceled.

Information Disclosure Statement
	
3.	The information disclosure statements (IDS) submitted on 9/12/2021, and 12/23/2021, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	Claims 3, 6, 12-13, and 21-23 are allowable.

None of the prior art of record describe or suggest a method for treatment of a cancer selected from the group consisting of lymphoma, colon carcinoma, pancreatic cancer, and melanoma comprising: administering to a subject in need thereof a therapeutically effective amount of an isolated Human Leukocyte Antigen-B57 (HLA-B57) open conformer, comprising a first and a second monomer, and wherein each monomer independently of the other monomer comprises a HLA-B57 heavy chain, an Fc (crystallizable fragment) domain polypeptide sequence, and optionally, an amino acid linker joining the HLA- B57 heavy chain and the Fc domain wherein the HLA-B57 chain has ≥ 95% sequence identity to SEQ ID NO: 7, thereby treating the cancer. The method as recited in the claims is free of the prior art by virtue of the product administered and the treatment step. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating cancer selected from the group consisting of lymphoma, colon carcinoma, pancreatic cancer, and melanoma.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646